United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1224
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2007 appellant filed a timely appeal from the October 23, 2006 decision of
the Office of Workers’ Compensation Programs’ hearing representative affirming the denial of
his claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he has a permanent impairment
causally related to his accepted employment injury. On appeal, appellant argued that the
impartial medical examiner acknowledged that he had residual symptoms of carpal tunnel
syndrome that were aggravated by his preexisting cervical condition.
FACTUAL HISTORY
This is the second time that this case has been appealed to the Board. By decision dated
December 20, 2001, the Board affirmed the July 11, 2000 decision of the Office hearing

representative, affirming the termination of appellant’s wage-loss and medical benefits.1 The
Board found that the weight of the medical opinion evidence rested with Dr. William Simon, the
impartial medical examiner, who found that appellant had no residuals related to his accepted
carpal tunnel syndrome. The history of the case as set forth in the Board’s prior decision is
hereby incorporated by reference.
On January 24, 2002 appellant filed a schedule award claim for permanent impairment of
his upper extremities.2 In a January 3, 1999 report, Dr. Ronald Potash, a Board-certified
surgeon, provided impairment ratings for appellant’s upper extremities. He noted that appellant
complained of bilateral palm pain, bilateral forearm radicular pain and bilateral tingling of the
first, second and third digits. The left upper extremity had greater pain than the right for all
symptoms. Appellant reported that his symptoms woke him at night and were exacerbated by
changes in weather. On physical examination, Dr. Potash found that the range of motion in both
wrists was reduced by 15 degrees for dorsi-flexion and by five degrees for ulnar deviation and
that the Tinel’s signs were positive. Both of appellant’s hands had a 10-degree loss of
metacarpal phalangeal extension-flexion in the fingers and a five-degree reduction of
interphalangeal extension-flexion in the thumb. His lower arm circumference was smaller on the
right than on the left. There was no diminishment of grip strength, sensory perception, or
reflexes in either arm or hand. Dr. Potash opined that the injury sustained over the course of
employment was the competent producing factor for appellant’s subjective and objective
findings. Using Table 16, page 57, of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (4th ed.), he found a 10 percent impairment to each upper
extremity for the entrapment of the median nerve at the wrists.
By decision dated May 2, 2002, the Office determined that the report of Dr. Simon,
which was given the weight of the medical evidence by the Board, established that appellant had
no residual impairment related to his employment injury and that his symptoms were caused by a
nonemployment-related condition. The Office also noted that Dr. Potash’s rating was based on
the fourth edition of the A.M.A., Guides, and that the fifth edition did not contain the tables he
used to determine his rating.
On May 30, 2002 appellant again requested a schedule award determination and argued
that this issue was separate from that decided by the Board. On November 29, 2002 the Office
notified appellant’s congressman that appellant was not entitled to a schedule award as the
medical evidence established that he had no residuals of the accepted condition of bilateral carpal
tunnel syndrome.

1

Docket No. 01-204 (issued December 20, 2001). On September 18, 1997 appellant, then a 31-year-old crane
operator, filed an occupational disease claim for carpal tunnel syndrome, which was accepted by the Office for
surgery on November 25, 1997. The Office denied appellant’s claim for compensation and terminated appellant’s
benefits effective December 2, 1999 based on the report of the impartial medical examiner, Dr. Simon, who found
that appellant’s wrist symptoms were related to double crush syndrome, which is caused by compression of the
nerve roots in the cervical spine. By decision dated July 11, 2000 and finalized July 17, 2000, an Office hearing
representative affirmed that decision.
2

The Board notes that appellant, through his representative, attempted to file a request for a schedule award in
1999. However, the record contains no Form CA-7 requesting a schedule award during that time.

2

On September 8, 2004 appellant requested a decision on the issue of his entitlement to a
schedule award. On September 27, 2005 appellant forwarded this correspondence to his
congressman, who requested that the Office respond.
By decision dated March 14, 2006, the Office denied appellant’s claim for a schedule
award on the grounds that the evidence was not sufficient to establish that he sustained
permanent impairment as a result of his employment injury. On March 16, 2006 appellant
requested an oral hearing, which was held on July 31, 2006. At the hearing, appellant said that
the carpal tunnel releases authorized by the Office provided temporary relief, but that his
symptoms returned during physical therapy. He noted that he was in an automobile accident in
March 1998, which aggravated his upper extremity symptoms, but that his symptoms had since
returned to their preaccident condition. Appellant was involved in automobile accidents in 2001
and 2003 that did not affect his upper extremities. He testified that his current symptoms
included pain, numbness, lack of responsiveness in his fingers and thumbs and reduced grip
strength. Appellant and his representative challenged Dr. Simon’s report and contended that
Dr. Potash’s was more representative of his permanent impairment.
By decision dated October 23, 2006, the Office hearing representative affirmed the
March 14, 2006 decision. She found that Dr. Potash’s report, which postdated Dr. Simon’s, did
not contain adequate rationale explaining how appellant’s condition was employment related and
was insufficient to overcome the weight of the medical evidence. The Office hearing
representative found that the medical evidence established that appellant had recovered from the
effects of the work-related injury.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss should
be determined. For consistent results and to ensure equal justice under the law for all claimants,
the Office has adopted the A.M.A., Guides as the uniform standards applicable to all claimants.5
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.6
ANALYSIS
The Office accepted that appellant sustained carpal tunnel syndrome in the performance
of his federal duties. It terminated his compensation benefits when the special weight of the
medical evidence, as represented by the impartial medical examiner, Dr. Simon, established that
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

20 C.F.R. § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

3

he had no continuing residuals related to his employment injury. The Board affirmed the
termination. Thus the issue to be determined is whether appellant has submitted evidence
sufficient to establish any permanent impairment of his upper extremities.
The Board finds that the medical evidence submitted by appellant is insufficient to
establish that he has any permanent impairment causally related to his employment injury.
Dr. Potash reported that appellant experienced subjective complaints of pain in his palms,
radicular pain in his forearms and tingling in the first, second and third digits of each hand. He
noted that the left upper extremity was more symptomatic than the right. On physical
examination, Dr. Potash found that the range of motion in both of appellant’s wrists was reduced
by 15 degrees for dorsiflexion and by five degrees for ulnar deviation and that the Tinel’s signs
were positive. He found that both of appellant’s hands had a 10-degree loss of metacarpal
phalangeal extension-flexion in the fingers and a five-degree reduction in interphalangeal
extension-flexion in the thumb. Dr. Potash reported no diminishment of grip strength, sensory
perception, or reflexes in either arm or hand. The Board finds that, although Dr. Potash’s
opinion contains objective evidence of impairment, his rationale for finding a causal relationship
is inadequate: he stated merely that appellant’s employment injury was “the competent
producing factor” for the subjective and objective findings. The Board has held that a medical
opinion that is not fortified by medical rationale is of diminished probative value.7 Without more
explanation of how Dr. Potash came to his opinion, it is of diminished probative value and
insufficient to overcome the special weight of Dr. Simon’s opinion or to create a conflict.
Appellant contends on appeal that Dr. Simon acknowledged that he continued to have
symptoms of carpal tunnel syndrome and that these symptoms were impacted by his cervical
condition. This reading of Dr. Simon’s report confuses the distinction that he drew between
carpal tunnel syndrome caused by appellant’s employment and “carpal tunnel-like syndrome”
caused by appellant’s nonemployment-related cervical degeneration. Dr. Simon found no
employment-related residuals resulting from the accepted condition of carpal tunnel syndrome.
The Board finds that appellant has not established that Dr. Simon impairment was caused by or
related to his accepted employment injury.
CONCLUSION
The Board finds that appellant has not established that he has a permanent impairment
causally related to his employment injury.

7

Brenda L. DuBuque, 55 ECAB 212 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 23, 2006 is affirmed.
Issued: September 21, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

